DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the drawings and specification, applicant’s amendments have overcome these objections.  Therefore, these objections are withdrawn.
Regarding the 112, 6th interpretation, applicant has not argued this interpretation of “biasing member”.  Therefore, the examiner is maintaining the position that “biasing member” invokes 112, 6th throughout the remaining prosecution.  However, for simplicity sake, the 112, 6th analysis will not be repeated in this office action. See Non-final mailed 7/19/2021 for more details. 
Regarding the 112, 2nd rejections, applicant’s amendments and related arguments have overcome these rejections.  Therefore, these 112, 2nd rejections are withdrawn. However, applicant’s amendments to claim 7 have created new 112, 2nd issues; see below. 
Regarding the 102 to Putnam, applicant’s amendments and related arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, it is the 
Regarding new claims 8-11, applicant is reminded of their previous election of the embodiment shown in Fig. 3 (plurality of ribs).  Therefore, the examiner contends that any prior art that teaches a structural element configured/arranged similarly to what is shown in Fig. 3, would inherently function “to provide force on the elongate shaft along at least two axis”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

[Claim 8] The limitation “an inner portion configured to provide force on the elongate shaft along at least two axis” fails the written description.  First and foremost, there is absolutely no discussion of providing force along any axis, let alone two.  Furthermore, it’s unclear what two axes this claim refers to and is therefore seemingly broader than what applicant has possession of.  Specifically, there are any number of axes, i.e. not just X, Y and Z.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 7] Claim 7 now recites “the tool holder is configured to mimic the function of a trocar” which is considered indefinite.  This is clearly intended to limit the structure of the tool holder, specifically as a functional limitation of the tool holder.  While this limitation is part of a method claim, it is emphasized that this limitation does NOT 
For examination purposes, the examiner contends that a surgical tool holder inherently/implicitly is configured to mimic the function of a trocar.  Specifically when considering “the trocar functions as a portal for the subsequent placement of other instruments”.  A tool holder having an opening for holding a tool, seemingly must function as a portal for placement of instruments. 
[Claim 8] The limitation “an inner portion configured to provide force on the elongate shaft along at least two axis” is indefinite, based on any sort of lack of discussion in the specification.  Specifically, it is unclear what two axes this claims refers to, as axes are not limited to X, Y and Z.   Furthermore, since this limitation is clearly related to functional language, it is unclear what is structural configurations are required in order to meet this functional limitation, i.e. the scope encompassed by this limitation is unclear; MPEP 2173.05(g).

[Claim 10] The limitation “the inner portion generates enough angular force to minimize a bending load on the surgical tool”.  It is unclear what is considered “enough”, as this is seemingly dependent on various factors that have not been defined.  For examination purposes, the examiner contends that any resistance to angular forces implicitly provides this effect. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,441,042 to Putman in view of US 2009/0177162 to Heinrich.
[Claims 1 and 3] Putman discloses a surgical method, comprising: inserting an elongate shaft of a surgical tool (14/14a, Fig. 12) into an opening of a tool holder mount (aperture 206 of clamp 116; Figs. 8 and 10) on a distal end of a surgical robotic arm (18, Fig. 4), the tool holder being positioned adjacent to a tissue surface without extending into tissue (It is clear from Figs. 1-4 and 12, as well as the specification as a whole, that the surgical instrument 14a extends into tissue, not the tool holder, i.e. the only portion of the device inserted into tissue is the insertion probe 14a, while the tool holder remains outside and adjacent to the tissue) the opening dynamically adapting in size to have an inner diameter that substantially corresponds to an outer diameter of the elongate shaft (“The clamp 116 has an aperture 206 adjustable by screw clamp 107 for accommodating a wide range of endoscope sizes/diameters.”; Col 10, lines 38-60) such that the tool holder resists angular forces applied to the elongate shaft to minimize a bending load applied to the shaft (the clamp’s disclosed purpose is “for holding and stabilizing a surgical instrument such as an endoscope during a surgical procedure, which is quickly and easily adjustable over a wide range of stable support positions”; Col 3, lines 41-59.  The examiner contends based on this, the clamp at least partially resists angular forces applied to the elongate shaft to minimize a bending load applied 
Putnam fails to disclose “the tool holder comprising an outer portion having a fixed diameter and at least one inner biasing member on an interior surface of the outer portion… the opening dynamically adapting in size via the at least one inner biasing member”.  In the same field of endeavor, Heinrich discloses adjustable seal members 104’ (“one or more seal members”, Figs. 3-4 and Pars 0036 and 0038).  These seal members 104’ are interpreted as inner biasing members located on an interior surface of the outer portion (104).  As seen in Figs. 3-4, the outer diameter (104) remains constant, while the inner diameter/opening is dynamically adjusted via the biasing members (104’).  These are interpreted as deformable ribs, as they are seemingly the exact same structure disclosed by applicant (310, Fig. 3 of applicant’s specification).  As made clear in Par 0038 and Figs. 3-4, the ribs (104’) are adjustable/deformable in order to “receive instruments of differing diameters therethrough” and “restrict or limit the movement of an instrument inserted therethrough”.  Since this is the exact same purpose of the adjustable aperture provided by the clamp of Putnam, it would have been obvious to one of ordinary skill in the art to substitute the adjustable clamp taught by Putnam for the deformable biasing members (ribs 104’) taught by Heinrich to achieve predictable results, specifically to accommodate/receive surgical instruments of different diameters as well as holding and stabilizing effect the instrument, i.e. restrict or limit the movement of an instrument inserted therethrough. 

[Claim 5] As seen in Figs. 3 and 4, the biasing members (104’) move into and out of the opening (101), i.e. radially.  Furthermore, in the same sense that applicant’s ribs (310, Fig. 3) move radially so does the inner biasing member 104’ 
[Claim 6] The examiner contends that the carrier arm includes at least the extension arm (90), tubular housing (94), tubular extension arm (100) and collar (108), as best seen in Fig. 6.  Furthermore, as seen in Figs. 6, 10 and 12, the tool holder (clamp 116) is mounted on a distal of the carrier arm, specifically at collar 108.  The proximal end of the carrier arm includes a tool driver having a plurality of motors for driving a tool. Putman discloses a motor located in each of support section 22 and housing 94 for “fine adjustment of the instrument position” (Col 7, lines 13-39).  The examiner considers elements 22 and 94 to be located at the proximal end of the carrier arm.  In the same sense that applicant’s tool driver (129) is mounted on carrier (130), the tool-driving motors taught by Putman are located within or mounted to the proximal end of the carrier arm. 
However, if applicant disagrees, the examiner contends that this is nothing more than a rearrangement of parts, specifically rearranging all the motors of Putman to be within the carrier arm, specifically at the proximal end of the carrier arm.  Therefore, it would be obvious to one of ordinary skill in the art to include the tool driver taught by Putman at the proximal end of the carrier arm, as a matter of design choice; See MPEP 2144.04. 
nd rejection, the tool holder taught by Putnam and Heinrich is configured to mimic the function of a trocar, specifically by providing a portal for the placement of instruments/tool, i.e. via the opening.  
If applicant disagrees and takes the position that in order to mimic the function of a trocar, the tool holder must be located/positioned against, i.e. in contact with, the outer surface of the patient, then this is not explicitly taught by Putnam.  The examiner contends that it would be obvious to place the sterile clamp (116) against the tissue, as this may be necessary in certain surgical procedures depending on the treatment location/depth and length of the insertion probe (14a).  Therefore, it would have been obvious to one of ordinary skill in the art to try placing the sterile clamp (116) against the outer surface of the patient in different surgical procedures/situations therefore implicitly mimicking the function of a trocar.
[Claims 8-10] Putnam discloses a surgical method, comprising: inserting an elongate shaft of a surgical tool (14/14a, Fig. 12) into an opening of a tool holder mount (aperture 206 of clamp 116; Figs. 8 and 10) on a distal end of a surgical robotic arm (18, Fig. 4), the tool holder mount comprising an inner portion configured to provide force on the elongate shaft along at least two axes (it’s clear that force is applied around the entire circumference of the tool 14, Fig. 12; this is interpreted as at least two axes), the tool holder being positioned adjacent to a tissue surface without extending into tissue (It is clear from Figs. 1-4 and 12, as well as the specification as a whole, that the surgical instrument 14a extends into tissue, not the tool holder, i.e. the only portion of the device holding and stabilizing a surgical instrument such as an endoscope during a surgical procedure, which is quickly and easily adjustable over a wide range of stable support positions”; Col 3, lines 41-59.  The examiner contends based on this, the clamp at least partially resists angular forces applied to the elongate shaft to minimize a bending load applied to the shaft, specifically when the clamp is completely tightened around the shaft.  Specifically, this is an inherent/implicit effect of holding a stabilizing a surgical tool).
Putnam fails to disclose “an outer portion of fixed diameter”.  In the same field of endeavor, Heinrich discloses adjustable seal members 104’ (“one or more seal members”, Figs. 3-4 and Pars 0036 and 0038).  These seal members 104’ are interpreted as inner portion configured to provide force on the elongate shaft along at least axes (around the circumference of the shaft and along the K-axis, as they bend downwards).  As seen in Figs. 3-4, the outer diameter (104) remains constant, while the inner diameter/opening is dynamically adjusted via the inner portion (104’).  These are interpreted as deformable ribs, as they are seemingly the exact same structure disclosed by applicant (310, Fig. 3 of applicant’s specification).  As made clear in Par 0038 and Figs. 3-4, the ribs (104’) are adjustable/deformable in order to “receive . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam and Heinrich as applied to claim 1 above, and further in view of US 2017/0325799 to Wixey et al. (provided on the 892 mailed 7/19/2021)
While Figs. 3-4 of Heinrich appear to show two evenly spaced ribs (104’) configured to center the surgical tool inserted therein, it is not clear if this is the case since this is a side-view.  Specifically, this seal (104’) could be a single continuous ring around the opening and because it’s only shown from the side, it looks like two separate elements.  Therefore, Heinrich fails to explicitly teach “a plurality of evenly spaced members”.  However, in the same field of endeavor, Wixey discloses a similar seal assembly having a plurality of evenly spaced member (segments/fingers 391-396, Figs. 3A-3G; Pars 0071, 0088-89).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the seal member (104’) taught by Heinrich to include a plurality of evenly spaced members as taught by Wixey, as a commonly known design/configuration for a similar element.  
Conclusion
US 2017/0238829 to Parker (provided on applicant’s IDS submitted 2/4/2020) discloses a tool holder (Fig. 1A and 3) comprising an outer portion having a fixed diameter and at least one inner biasing member (spongy insert) on an interior surface (120 and 140) of the outer portion and an opening dynamically adapting in size via the at least one inner biasing member (Par 0028).  Specifically, opening/closing the tool holder via hinge does not change the outer diameter and therefore it is fixed.  In a different interpretation, the outer diameter of the holder is fixed via locking mechanism (142 and 116; Par 0019). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792